Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 1 of 37 Page ID #:1



     Carolyn Hunt Cottrell (SBN 166977)
 1   David C. Leimbach (SBN 265409)
     SCHNEIDER WALLACE
 2   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 3   Emeryville, California 94608
     Tel: (415) 421-7100; Fax: (415) 421-7105
 4   ccottrell@schneiderwallace.com
     dleimbach@schneiderwallace.com
 5
     William M. Hogg (Texas SBN 24087733)
 6   To apply for admission Pro Hac Vice
     SCHNEIDER WALLACE
 7   COTTRELL KONECKY LLP
     3700 Buffalo Speedway, Suite 960
 8   Houston, Texas 77098
     Tel: (713) 338-2560; Fax: (415) 421-7105
 9   whogg@schneiderwallace.com
10   Attorneys for Plaintiff, Class and Collective
     members
11
                                 UNITED STATES DISTRICT COURT
12                              CENTRAL DISTRICT OF CALIFORNIA
13
     ANDY GARCIA, Individually and on behalf of      Case No. ____________
14   the Class and Collective members,
                                                     CLASS AND COLLECTIVE ACTION
15                Plaintiffs,                        COMPLAINT FOR VIOLATIONS OF:
16                                                    (1) Fair Labor Standards Act;
     vs.                                              (2) Failure to Pay for All Hours Worked (Cal.
17                                                        Lab. Code § 204);
     GREAT WOLF RESORTS HOLDINGS INC.,
     CENTERBRIDGE PARTNERS LP, and THE                (3) Failure to Pay Overtime Wages (Cal. Lab.
18   BLACKSTONE GROUP, INC.,                              Code § 510);
                                                      (4) Failure to Pay All Gratuities Owed (Cal.
19                Defendants.                             Lab. Code § 351);
20                                                    (5) Intentional Interference with Prospective
                                                          Economic Advantage;
21                                                    (6) Conversion;
                                                      (7) Unjust Enrichment;
22                                                    (8) Failure to Authorize and Permit and/or
                                                          Make Available Meal and Rest Periods
23                                                        (Cal. Lab. Code §§ 226.7 and 512);
24                                                    (9) Failure to Provide Timely and Accurate
                                                          Itemized Wage Statements (Cal. Lab. Code
25                                                        § 226);
                                                      (10) Waiting Time Penalties (Cal. Lab. Code
26                                                        §§ 201-203);
27

28 _________________________________________________________________________________

               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                           Garcia,, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 2 of 37 Page ID #:2




 1                                                 (11) Failure to Reimburse for Necessary
                                                       Business Expenditures (Cal. Lab. Code §
 2                                                     2802);
                                                   (12) Unlawful Business Practices (Cal. Bus. &
 3                                                     Prof. Code §§ 17200 et seq.);
 4                                                DEMAND FOR JURY TRIAL
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28 _________________________________________________________________________________

             COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                         Garcia,, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 3 of 37 Page ID #:3




 1                                            INTRODUCTION
 2         1.      Plaintiff Andy Garcia, individually and on behalf of all others similarly situated, brings
 3   this class and collective action against Defendants Great Wolf Resorts Holdings, Inc., Centerbridge
 4   Partners, L.P., and Blackstone Group, Inc. (collectively “Defendants”) on behalf of non-exempt
 5   service employees who have worked for Defendants and have been subject to Defendants’ service
 6   fee policies and practices. Throughout the relevant time period, Plaintiff and similarly situated
 7   workers have been denied payment for all hours worked, including gratuity payments and overtime,
 8   and have been denied meal and rest periods that comply with California law. This case implicates
 9   Defendants’ longstanding policies and practices, which fail to properly compensate non-exempt
10   service workers for gratuities paid to them as tip wages, for work performed during meal periods, for
11   work performed while “off-the-clock,” and for missed rest and meal periods.
12         2.      Defendants impose mandatory gratuities on the sale of food and beverages, but fails to
13   distribute the total proceeds of those gratuities to non-managerial service employees as required by
14   California law. This conduct violates California Labor Code § 351.
15         3.      Defendants maintain a longstanding policy and practice of failing to properly
16   compensate non-exempt employees for work performed during meal periods, for work performed
17   while “off-the-clock,” and for missed rest and meal periods. These policies deny Plaintiff, Class, and
18   Collective members payment for all hours worked, including overtime, and deny Plaintiff, Class, and
19   Collective members meal and rest periods that comply with California law.
20         4.      Defendants’ conduct violates the FLSA because of the mandate that non-exempt
21   employees, such as Plaintiff and the Collective members, be paid at one and one-half times their
22   regular rate of pay for all hours worked in excess of forty within a single workweek. 29 U.S.C. §
23   207(a).
24         5.      Defendants violate California law by knowingly and willfully requiring Plaintiff and
25   Class members to perform work and/or remain on duty during meal and rest breaks, subjecting them
26   to interruptions during those times. Class members manually clock out for a 30-minute meal period,
27   even though they remain on duty and are continuously subject to interruption during that time.

28 _________________________________________________________________________________
                                           1
                COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 4 of 37 Page ID #:4




 1   Moreover, Defendants instruct Class members to falsely report on their time sheets that they took a
 2   meal break through an “attestation system,” with complete indifference as to whether Class members
 3   in fact were able to, and did, take a meal break.
 4         6.      Plaintiff, Class, and Collective members bring this claim to challenge Defendants’
 5   policies and practices of: (1) failing to pay Plaintiff, Class, and Collective members overtime wages;
 6   (2) failing to pay Plaintiff and Class members all tip wages owed from gratuity payments; (3) failing
 7   to authorize and permit Plaintiff and Class members to take meal and rest breaks to which they are
 8   entitled by law; (4) failing to compensate Plaintiff and Class members for all hours worked; (5) failing
 9   to provide Plaintiff and Class members accurate, itemized wage statements; and (6) failing to timely
10   pay Plaintiff and Class members full wages upon termination or resignation.
11         7.      Plaintiff files this action to recover all unpaid wages, compensation, penalties, and other
12   damages on behalf of himself, Class, and Collective members under the FLSA as a collective action
13   pursuant to Section 216(b), and under state law as a class action under Federal Rule of Civil Procedure
14   23. Plaintiff seeks to remedy the sweeping practices Defendants integrated into their gratuity systems,
15   time tracking policies, and payroll policies, that have deprived Plaintiff, Class, and Collective
16   members of their lawfully-earned wages.
17                         SUBJECT MATTER JURISDICTION AND VENUE
18         8.      This court has federal question jurisdiction over the subject matter of this action
19   pursuant to 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically
20   the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental jurisdiction over Plaintiff’s state-
21   law claims pursuant to 28 U.S.C. § 1367.
22         9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendants
23   employ numerous workers in this district, including Plaintiff, and a substantial part of the events
24   giving rise to Plaintiff’s claims occurred within this judicial district. Defendants are subject to
25   personal jurisdiction here.
26
27

28 _________________________________________________________________________________
                                           2
                COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 5 of 37 Page ID #:5




 1                                                 PARTIES
 2         10.     Plaintiff Andy Garcia is an individual over the age of eighteen, and at all times relevant
 3   to this Complaint was a resident of the State of California, County of Orange. Plaintiff is employed
 4   as a food and beverage service worker for Defendants at Great Wolf Lodge Water Park in Garden
 5   Grove, California beginning approximately February 2018 to the present.
 6         11.     The FLSA Collective members are people who are or who have been employed by
 7   Defendants as hourly non-exempt employees throughout the United States within the three years
 8   preceding the filing of this Complaint.
 9         12.     The Meal Break and Off-the-Clock Class members are all people who are or who have
10   been employed by Defendants as hourly non-exempt employees throughout the State of California
11   within the four years preceding the filing of this Complaint.
12         13.     The Service Fee Class members are all people who are or who have been employed by
13   Defendants as hourly non-exempt employees, including but not limited to, servers, waitstaff,
14   bartenders, and other non-managerial service positions throughout the State of California within the
15   four years preceding the filing of this Complaint.
16         14.     Plaintiff is informed, believes, and thereon alleges that Defendant Great Wolf Resorts
17   Holdings Inc. is a Delaware corporation with its principal place of business in Madison, Wisconsin,
18   and is registered to do business in California. Defendant may be served with process by serving its
19   registered agent, Cogency Global Inc., 1325 J Street, Suite 1550, Sacramento, California 95814.
20         15.     Plaintiff is informed, believes, and thereon alleges that Defendant Centerbridge
21   Partners LP is a Delaware limited partnership with its principal place of business in New York, and
22   is registered to do business in California. Defendant may be served with process by serving its
23   registered agent, C T Corporation System, 818 West Seventh Street, Suite 930, Los Angeles,
24   California 90017.
25         16.     Plaintiff is informed, believes, and thereon alleges that Defendant The Blackstone
26   Group Inc. is a Delaware corporation. Defendant may be served with process by serving its registered
27   agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

28 _________________________________________________________________________________
                                           3
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 6 of 37 Page ID #:6




 1   Delaware 19801.
 2         17.     Upon information and belief, Defendants Centerbridge Partners LP and The Blackstone
 3   Group Inc. own, operate, and manage, either in whole or in part, Defendant Great Wolf Resorts
 4   Holdings, Inc., and therein exercise control over Plaintiff, Class and Collective members with respect
 5   to their employment. Defendants jointly operate the Great Wolf Resorts chain of indoor water parks
 6   and resorts throughout the country, including in California. Defendants employ Class and Collective
 7   members, among other hourly employees, throughout these water parks and resorts.
 8         18.     Plaintiff is informed, believes, and thereon alleges that at all times mentioned in this
 9   Complaint, Defendants were the agents and employees of their co-defendants and in doing the things
10   alleged in this Complaint were acting within the course and scope of such agency and employment.
11         19.     Plaintiff is informed and believes that each and every one of the acts and omissions
12   alleged herein were performed by, and/or attributable to, Defendants, each acting as agents and/or
13   employees, and/or under the direction and control of each of the other, and that said acts and failures
14   to act were within the course and scope of said agency, employment and/or direction and control.
15         20.     As employers of Plaintiff, Class and Collective members throughout the relevant time
16   periods, Defendants, and each of them, are solely, jointly, and severally liable for penalties for
17   violating the Labor Code with respect to the employment of Plaintiff, Class and Collective members.
18         21.     Throughout this Complaint, any reference to “Defendant” or “Defendants” is intended
19   to refer to Defendants Great Wolf Resorts Holdings Inc., Centerbridge Partners LP, and The
20   Blackstone Group Inc. jointly.
21         22.     At all material times, Defendants have done business under the laws of California, have
22   had places of business in California, including in this County, and have employed Class and
23   Collective members in this County and elsewhere in California. Defendants are “person[s]” as defined
24   in Labor Code § 18 and “employer[s]” as that term is used in the Labor Code and the IWC Wage
25   Orders regulating wages, hours, and working conditions.
26         23.     At all material times, Defendants have been employers within the meaning of the FLSA
27   under 29 U.S.C. § 203(d).

28 _________________________________________________________________________________
                                           4
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 7 of 37 Page ID #:7




 1         24.     At all material times, Defendants have been an enterprise within the meaning of the
 2   FLSA under 29 U.S.C. § 203(r).
 3         25.     At all material times, Defendants have been an enterprise in commerce or in the
 4   production of goods for commerce within the meaning of section 3(s)(1) of the FLSA because
 5   Defendants have had and continue to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).
 6         26.     Defendants acted as joint employers of Plaintiff because they jointly, directly or
 7   indirectly, controlled the employment terms, pay practices, timekeeping practices, and daily work of
 8   Plaintiff. Upon information and belief, Defendant Great Wolf Resorts Holdings, Inc. employed Class
 9   and Collective members jointly with the other Defendants and/or with currently unknown entities,
10   because Defendants jointly, directly or indirectly, controlled the employment terms, pay practices,
11   timekeeping practices, and daily work of Plaintiff and similarly situated employees.
12         27.     Defendants have had, and continue to have, an annual gross business volume of not
13   less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203(s)(1)(A)(ii).
14         28.     In addition to Plaintiff, Defendants have employed numerous other employees, who
15   like Plaintiff, are non-exempt hourly employees engaged in interstate commerce. Further,
16   Defendants are engaged in interstate commerce since they order supplies across state lines, conduct
17   business deals with merchants across state lines, and process patient credit cards with banks in other
18   states.
19         29.     Plaintiff and Collective members were and are employees of Defendants within the
20   meaning of 29 U.S.C. § 203(e).
21         30.     At all material times, Plaintiff and Collective members were employees who engaged
22   in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.
23         31.     At all material times, Defendants have done business under the laws of California, have
24   places of business in the State of California, including in this judicial district, and have employed
25   Class members in this judicial district. Defendants are a “person” as defined in California Labor
26   Code § 18 and California Business and Professions Code § 17201. Defendants are also “employers”
27   as that term is used in the California Labor Code and the IWC Wage Orders.

28 _________________________________________________________________________________
                                           5
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 8 of 37 Page ID #:8




 1                                       FACTUAL ALLEGATIONS
 2         32.     Defendants own a chain of indoor water parks and resorts throughout the United States
 3   and California that operate under the Great Wolf Lodge brand. Defendants employ hundreds of
 4   hourly non-exempt workers similarly situated to Plaintiff across these facilities.
 5         33.     Plaintiff works at Great Wolf Lodge Waterpark in Garden Grove, California as a server.
 6   Plaintiff is paid at an hourly rate of $20 and is generally scheduled to work 8 hours per day and 40
 7   hours per week; however, in actuality, Plaintiff typically works hours beyond the scheduled shift.
 8         34.     As a matter of course, Defendants routinely add a service charge of 23% to its food and
 9   beverage bills. These service charges have been in the form of automatic charges which customers
10   are required to pay, and which reasonably appear to be gratuities for the service staff.
11         35.     It is typically customary in the hospitality industry that establishments impose gratuity
12   charges in the range of 18% to 22% of the food and beverage bills. Thus, when customers have paid
13   these mandatory service charges, it is reasonable for the customers to believe those service charges
14   are gratuities to be paid to the service staff. Indeed, because of the way these service charges are
15   depicted to customers, and the custom in the food and beverage industry that gratuities range of 18%
16   to 22% are paid for food and beverage service, customers pay these charges reasonably believing
17   they were to be remitted to the service staff as gratuities.
18         36.     However, Defendants do not remit the proceeds of these service charges to the non-
19   managerial employees who serve the food and beverages. Instead, Defendants have a policy and
20   practice of retaining those service charges for themselves. As a result, Plaintiff, Class, and Collective
21   members do not receive the proceeds of the service charges as gratuities, to which they are entitled
22   under California law.
23         37.     As a matter of policy, Defendants also require Plaintiff, Class, and Collective members
24   to remain on duty during their scheduled shifts, including during rest breaks and unpaid meal periods.
25   Defendants do not compensate Class and Collective members for work performed while clocked out
26   for meal periods. Defendants require Class and Collective members to manually clock out for these
27   unpaid meal periods when in fact Class and Collective members did not receive a bona fide meal

28 _________________________________________________________________________________
                                           6
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 9 of 37 Page ID #:9




 1   break relieved of all duties. In essence, Defendants shift the burden from themselves to individual
 2   workers to ensure that the workers receive a full, completely off-duty meal period. Plaintiff is
 3   informed, believes, and thereon alleges that this policy and practice applies to all Class and Collective
 4   members throughout California.
 5         38.     In addition to working through unpaid meal periods, Class and Collective members
 6   also perform work while “off-the-clock” with Defendants’ knowledge and are denied compensation
 7   for the time spent engaged in this off-the-clock work. Class and Collective members’ off-the-clock
 8   work includes cleaning, stocking supplies, securing the building, and performing various other tasks
 9   after clocking out for their shifts. Defendants discouraged Class and Collective members from
10   recording work hours performed outside of their scheduled shifts. Even though Class and Collective
11   members routinely work past the end of their shifts, Defendants set strict clock-out procedures
12   requiring Class and Collective members to clock out within a few minutes of their scheduled end
13   time, regardless of when they actually end their work. Class and Collective members are not
14   compensated for this work performed outside of their recorded hours.
15         39.     As a result of these policies, Defendants deny Plaintiff, Class, and Collective members
16   gratuities to which they are lawfully owed, meal and rest periods to which they are statutorily entitled,
17   as well as the overtime premiums resulting from the additional off-the-clock work performed during
18   meal breaks, as well as post-shift work performed for Defendants’ benefit.
19         40.     Despite these recurring violations, Defendants do not provide Plaintiff, Class, and
20   Collective members premium pay for missed breaks and meal periods.
21         41.     Plaintiff is informed, believes, and thereon alleges that the same timekeeping system is
22   used across all Defendants’ facilities.
23         42.     Defendants’ common course of wage-and-hour abuse includes routinely failing to
24   maintain true and accurate records of the hours worked by Class and Collective members. In
25   particular, Defendants have failed to record hours that Plaintiff, Class, and Collective members
26   worked during missed meal breaks, as well as hours worked off the clock.
27         43.     Defendants’ failure to record all gratuity payments and all hours worked also results in

28 _________________________________________________________________________________
                                           7
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 10 of 37 Page ID #:10




 1   a failure to provide Class and Collective members, including Plaintiff, accurate itemized wage
 2   statements as required by California law. The wage statements Defendant provides are not accurate
 3   because they do not reflect the actual wages earned as gratuity payments, nor the actual hours worked
 4   by Plaintiff, Class, and Collective members. The wage statements do not contain all of the service
 5   charges that should be paid as gratuity payments, and do not contain all of the off-the-clock work or
 6   time that should be compensable during interruptible meal breaks. Further, the wage statements are
 7   inaccurate because they do not include premium pay for missed breaks, overtime, and work that was
 8   performed while the timeclock was out of service.
 9         44.     Further, Defendants do not provide Class and Collective members, including Plaintiff,
10   with full payment of all wages owed at the end of employment. As these workers are owed for off-
11   the-clock work, unpaid overtime, and premium pay when their employment ends, and these amounts
12   remain unpaid under Defendants’ policies and practices, Defendants fail to pay all wages due upon
13   termination. As a consequence, Defendants are subject to waiting time penalties.
14         45.     Class and Collective members were and are employed by Defendants and performed
15   work materially similar to Plaintiff.
16         46.     Class and Collective members report to a facility owned, operated, or managed by
17   Defendants to perform their jobs.
18         47.     Class and Collective members perform their jobs under Defendants’ supervision and
19   using materials and technology approved and supplied by Defendants.
20         48.     Class and Collective members are required to follow and abide by common work, time,
21   pay, meal and rest break, and overtime policies and procedures in the performance of their jobs.
22         49.     At the end of each pay period, Class and Collective members receive wages from
23   Defendants that are determined by common systems and methods that Defendants select and control.
24         50.     Defendants pay Class and Collective members on an hourly rate basis.
25         51.     Plaintiff often worked more than eight hours a day, and more than forty hours in a
26   week, and did so on at least one workweek during the three years before this Complaint was filed.
27   On average, Plaintiff worked 8.5 to 9 hours each shift and five shifts per week. On average, Plaintiff

28 _________________________________________________________________________________
                                           8
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 11 of 37 Page ID #:11




 1   worked more than 40 hours in a workweek every week.
 2         52.       Upon information and belief Class and Collective members worked more than 8 hours
 3   a day, and more than forty hours in at least one workweek during the three years before this
 4   Complaint was filed.
 5         53.       Defendants require Class and Collective members to perform work off-the-clock and
 6   without compensation. Defendants require Class and Collective members to clock in and out of work
 7   using company-issued software. Class and Collective members perform work while off-the-clock for
 8   the benefit of Defendants, including cleaning, stocking supplies, securing the building and other
 9   similar tasks for the benefit of Defendants. As a result of this off-the-clock work, Class and Collective
10   members are not adequately compensated for all hours worked at their regular rate or at the applicable
11   overtime rates. On average, Plaintiff works approximately 15 to 30 additional minutes of work while
12   off-the-clock each shift, not including work performed during meal and break periods.
13         54.       For example, Class and Collective members are required to clock out at the end of their
14   regular shift but are required to stay and sweep and mop the floors while off-the-clock at the direction
15   of their supervisors. Class and Collective members are also required to restock supplies, even after
16   clocking out.
17         55.       Throughout the relevant time period, Defendants also expected and required Class and
18   Collective members to be available to work during their entire shifts, even during any attempted meal
19   and rest breaks.
20         56.       As a result, Defendants routinely deny Plaintiff, Class and Collective members timely
21   and compliant off-duty meal periods and rest periods. Specifically, Defendants routinely refuse to
22   authorize, permit, and/or make available to Class and Collective members timely and compliant
23   thirty-minute meal periods as required by law. Likewise, Defendants routinely refuse to authorize or
24   permit Class and Collective members to take ten-minute rest periods as required by law.
25         57.       Beyond Defendants’ failure to authorize or permit meal and rest breaks, Class and
26   Collective members schedules are too busy, Class and Collective members stand to lose too much
27   income from tip wages, and Defendants’ pressure to complete job assignments too constant, for Class

28 _________________________________________________________________________________
                                           9
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 12 of 37 Page ID #:12




 1   and Collective members to take compliant meal or rest breaks. Defendants monitor Plaintiff and
 2   other Class and Collective members throughout the day, directing them to go from customer to
 3   customer without breaks.
 4         58.     As a result, the time worked by Plaintiff, Class and Collective members goes
 5   unrecorded and uncompensated. Further, Defendants fail to pay Plaintiff, Class and Collective
 6   members premium wages for their missed breaks. This uniformly violates California law.
 7         59.     When Plaintiff and Collective members worked more than forty hours in a workweek,
 8   Defendants failed to pay them one and one-half times their regular hourly rate for all overtime hours
 9   worked in violation of the FLSA. Defendants fail to include time worked during meal periods, as
10   well as “off-the-clock” work in the total hours worked in a given work week. Work performed during
11   meal periods is compensable under the FLSA because: (1) Defendants require Plaintiff’s and
12   Collective members’ to manually clock out; (2) Plaintiff and Collective members are not completely
13   relieved of their duties during their meal breaks, (3) Plaintiff’s and Collective members’ meal periods
14   are interrupted or subject to interruptions with work duties, and (4) Plaintiff and Collective members
15   entirely skipped meal periods due to work demands.
16         60.     Similarly, Plaintiff and Class members are often denied overtime for all work
17   performed in excess of eight hours per day or 40 hours per week in violation of California law.
18   Plaintiff and Class members are typically scheduled to work shifts of eight hours, however, Plaintiff
19   and Class members regularly work additional hours beyond their normally scheduled shifts. Plaintiff
20   and Class members regularly work five days consecutively.
21         61.     Defendants do not provide Class members, including Plaintiff, accurate itemized wage
22   statements as required by California law. The wage statements they are provided are not accurate
23   because they do not reflect the actual hours worked by Plaintiff and Class members. The wage
24   statements do not contain off-the-clock work or time that should be compensable during interruptible
25   meal breaks. Further, the wage statements are inaccurate because they do not include premium pay
26   for missed breaks, overtime, and double time for all hours worked.
27         62.     Defendants often do not provide Class members, including Plaintiff, with full payment

28 _________________________________________________________________________________
                                           10
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 13 of 37 Page ID #:13




 1   of all wages owed at the end of employment. As these workers are owed for unpaid tip wages, off-
 2   the-clock work, unpaid overtime, and premium pay when their employment ends, and these amounts
 3   remain unpaid under Defendants’ policies and practices, Defendants fail to pay all wages due upon
 4   termination. As a consequence, Defendants are subject to waiting time penalties.
 5         63.     Defendants have employed hundreds of people similarly situated to Plaintiff during the
 6   four-year period prior to the filing of this Complaint.
 7         64.     Defendants’ method of paying Plaintiff, Class, and Collective members was willful,
 8   and was not based on a good faith and reasonable belief that their conduct complied with either the
 9   FLSA or California law.
10         65.     Defendants’ common course of wage-and-hour abuse includes routinely failing to
11   maintain true and accurate records of the hours worked by Class and Collective members. In
12   particular, Defendants have failed to record hours that Plaintiff, Class, and Collective members
13   worked during missed meal and rest breaks as well as hours worked off the clock.
14         66.     Defendants’ conduct was willful, carried out in bad faith, and caused significant
15   damages to non-exempt hourly employees in an amount to be determined at trial.
16                           FLSA COLLECTIVE ACTION ALLEGATIONS
17         67.     Plaintiff brings this Complaint as a collective action pursuant to 29 U.S.C. § 216(b) as
18   to claims for failing to pay Plaintiff and Collective members for all hours worked, including
19   compensation for all hours worked over 40 hours per week, liquidated damages, and attorneys’ fees
20   and costs under the FLSA. The FLSA Collective that Plaintiff seeks to represent is defined as
21   follows:
22                 All current and former hourly, non-exempt workers employed
                   by Defendants nationwide during the time period three years
23                 prior to the filing of the original Complaint until resolution of
                   this action (the “Collective”).
24
           68.     Per 29 U.S.C. § 216(b), this action may be brought as an “opt-in” collective action for
25
     the claims asserted by Plaintiff because his claims are similar to the claims possessed by the
26
     Collective members.
27

28 _________________________________________________________________________________
                                           11
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 14 of 37 Page ID #:14




 1         69.         Plaintiff and Collective members have been denied compensation for time worked,
 2   including meal breaks worked or interrupted and “off-the-clock” work. In addition, Plaintiff has
 3   actual knowledge that Collective members have also been denied overtime pay for this work and
 4   would therefore likely join this collective action if provided a notice of their rights to do so, together
 5   with a clear statement that opting to join such an action would not result in termination or other forms
 6   of retaliation.
 7         70.         Plaintiff is similarly situated to Collective members. Like Plaintiff, Defendants
 8   subjected Collective members to its common practice, policy, or plan of refusing to pay overtime for
 9   all work performed in clear violation of the FLSA.
10         71.         Other Collective members similarly situated to Plaintiff work, or have worked, for
11   Defendants and were similarly not paid overtime at the rate of one and one-half times their regular
12   hourly rate when those hours exceeded forty per workweek. Other Collective members similarly
13   situated to Plaintiff are not compensated for meal breaks during which they are not completely
14   relieved of their duties, or are interrupted, interruptible, or entirely missed due to work demands.
15   Other Collective members similarly situated to Plaintiff also performed compensable work while
16   “off-the-clock” after their shift ended. Similarly situated Collective members were not paid overtime
17   at the rate of one and one-half times their regular hourly rate when the work performed during meal
18   breaks or “off-the-clock” caused them to work in excess of forty hours per workweek.
19         72.         Collective members perform or have performed the same or similar work as Plaintiff
20   involving service.
21         73.         Collective members regularly work or have worked in excess of forty hours during a
22   workweek.
23         74.         Collective members are not exempt from receiving overtime compensation under the
24   FLSA.
25         75.         Defendants’ failure to pay overtime compensation as required by the FLSA resulted
26   from generally applicable policies and practices, and did not depend on the personal circumstances
27   of FLSA Collective members.

28 _________________________________________________________________________________
                                           12
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 15 of 37 Page ID #:15




 1         76.     This action may be properly maintained as a collective action on behalf of the defined
 2   Collective because, throughout the relevant time period:
 3                 a. Defendants maintain common scheduling systems and policies with respect to
 4                     Plaintiff and Collective members, control the scheduling systems and policies
 5                     implemented throughout their facilities and retain authority to review and revise or
 6                     approve the schedules assigned to Plaintiff and Collective members;
 7                 b. Defendants maintain common timekeeping systems and policies with respect to
 8                     Plaintiff and Collective members;
 9                 c. Defendants maintain common payroll systems and policies with respect to Plaintiff
10                     and Collective members, control the payroll systems and policies applied to
11                     Plaintiff and Collective members, and set the pay rates assigned to Plaintiff and
12                     Collective members; and
13                 d. Defendants control the meal break work policies and practices at issue in this
14                     litigation and have the ability to deprive Plaintiff and Collective members of wages
15                     owed for meal break work they performed.
16         77.     Collective members, irrespective of their particular job requirements, are entitled to
17   overtime compensation for hours worked in excess of forty during a workweek, including for
18   interrupted, on-duty, or missed meal breaks, as well as “off-the-clock” work.
19         78.     Plaintiff and Collective members’ claims arise from a common nucleus of operative
20   facts; namely, the continued and willful failure of Defendants to comply with their obligation to
21   legally compensate their employees. Liability is based on a systematic course of wrongful conduct
22   by Defendants that caused harm to all Collective members. Defendants had a plan, policy or practice
23   of not paying Plaintiff and Collective members for interrupted, interruptible, or missed meal and rest
24   breaks, as well as work performed “off-the-clock.”
25         79.     As such, the Collective of similarly situated Plaintiffs is properly defined as stated
26   above. Plaintiff estimates the Collective, including both current and former employees over the
27   relevant time period, exceeds 100 people or more. The precise number of Collective members should

28 _________________________________________________________________________________
                                           13
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 16 of 37 Page ID #:16




 1   be readily available and identifiable from Defendants’ personnel, scheduling, time and payroll
 2   records, and from input received from Collective members as part of the notice and “opt-in” process
 3   provided by 29 U.S.C. § 216(b). The names and addresses of the Collective members are
 4   discoverable from Defendants’ records.
 5                              RULE 23 CLASS ACTION ALLEGATIONS
 6         80.     Plaintiff brings causes of action as a class action on behalf of himself and all others
 7   similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). The California Class
 8   that Plaintiff seeks to represent is defined as follows:
 9                               Meal Break and Off-the-Clock Class:
10                 All current and former hourly, non-exempt workers employed
                   by Defendants in California any time starting four years prior
11                 to the filing of this Complaint until resolution of this action.
12                                          Service Fee Class:
13                 All current and former hourly, non-exempt service employees,
                   including but not limited to servers, or other employees with
14                 similar job duties employed by Defendants in California any
                   time starting four years prior to the filing of this Complaint until
15                 resolution of this action.
16         81.     This action has been brought and may properly be maintained as a class action because
17   there is a well-defined community of interest in the litigation and the proposed class is easily
18   ascertainable.
19         82.     Numerosity: The potential members of the class are so numerous that joinder of all the
20   members of the Class is impracticable. Plaintiff is informed and believes that the number of
21   California Class members exceeds 100. This volume makes bringing the claims of each individual
22   member of the class before this Court impracticable. Likewise, joining each individual member of
23   the California Class as a plaintiff in this action is impracticable. Furthermore, the identities of the
24   California Class will be determined from Defendants’ records, as will the compensation paid to each
25   of them. As such, a class action is a reasonable and practical means of resolving these claims. To
26   require individual actions would prejudice the California Class and Defendants.
27         83.     Commonality: There are questions of law and fact common to Plaintiff and the

28 _________________________________________________________________________________
                                           14
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 17 of 37 Page ID #:17




 1   California Class that predominate over any questions affecting only individual members of the Class.
 2   These common questions of law and fact include, but are not limited to:
 3                a. Whether Defendants fail to compensate Class members for all hours worked,
 4                    including as overtime compensation, in violation of the Labor Code and Wage
 5                    Orders;
 6                b. Whether Defendants have a policy and/or practice of charging a service fee to
 7                    customers and failing to remit the entirety of that service fee to Class members as
 8                    tip wages;
 9                c. Whether Defendants have a policy and/or practice of requiring Class members to
10                    be in the control of, spend time primarily for the benefit of, and work for Defendants
11                    off-the-clock and without compensation;
12                d. Whether Defendants fail to properly pay overtime compensation, at either one and
13                    one-half times or double the regular rate of pay, to Class members in violation of
14                    the Labor Code and Wage Orders;
15                e. Whether Defendants fail to authorize and permit, make available, and/or provide
16                    Class members with timely meal and rest periods which they are entitled in
17                    violation of the Labor Code and Wage Orders;
18                f. Whether Defendants fail to provide Class members with timely, accurate itemized
19                    wage statements in violation of the Labor Code and Wage Orders;
20                g. Whether Defendants fail to timely pay Class members for all wages owed upon
21                    termination of employment in violation of the Labor Code;
22                h. Whether Defendants violate Business and Professions Code §§ 17200 et seq., by:
23                        (a) failing to compensate Class members for all hours worked, including at
24                              minimum wage and as overtime compensation;
25                        (b) failing to compensate Class members for all tip wages paid to Defendants
26                              as a service charge;
27                        (c) failing to pay Class members minimum wage for all hours worked;

28 _________________________________________________________________________________
                                           15
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 18 of 37 Page ID #:18




 1                         (d) failing to properly pay overtime compensation, at either one and one-half
 2                               times or double the regular rate of pay, to Class members;
 3                         (e) failing to authorize and permit, make available, and/or provide Class
 4                               members with timely meal and rest periods to which they are entitled;
 5                         (f) failing to provide putative Class members with timely, accurate itemized
 6                               wage statements; and
 7                         (g) failing to timely pay putative Class members for all wages owed upon
 8                               termination of employment; and
 9                 i. The proper formula for calculating restitution, damages and penalties owed to
10                     Plaintiff and the Class as alleged herein.
11         84.     Typicality:     Plaintiff’s claims are typical of the claims of the California Class.
12   Defendants’ common course of conduct in violation of law as alleged herein caused Plaintiff and
13   Class members to sustain the same or similar injuries and damages. Plaintiff’s claims are thereby
14   representative of and co-extensive with the claims of the Class.
15         85.     Adequacy of Representation: Plaintiff seeks relief for state law violations perpetrated
16   by Defendants. In that sense, Plaintiff does not have any conflicts of interest with other Class
17   members and will prosecute the case vigorously on behalf of the Class. Counsel representing Plaintiff
18   is competent and experienced in litigating complex cases and large class actions, including wage and
19   hour cases. Plaintiff will fairly and adequately represent and protect the interests of the Class
20   members.
21         86.     Superiority of Class Action: A class action is superior to other available means for the
22   fair and efficient adjudication of this controversy. Individual joinder of all proposed Class members
23   is not practicable, and questions of law and fact common to the Class predominate over any questions
24   affecting only individual members of the Class. Each proposed Class member has been damaged and
25   is entitled to recovery by reason of Defendants’ illegal policies and/or practices. Class action
26   treatment will allow those similarly situated persons to litigate their claims in the manner that is most
27   efficient and economical for the parties and the judicial system.

28 _________________________________________________________________________________
                                           16
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 19 of 37 Page ID #:19




 1         87.     In the alternative, the Class may be certified because the prosecution of separate actions
 2   by the individual members of the Class would create a risk of inconsistent or varying adjudication
 3   with respect to individual members of the Class which would establish incompatible standards of
 4   conduct for Defendants.
 5         88.     If each individual Class member were required to file an individual lawsuit, Defendants
 6   would necessarily gain an unconscionable advantage because Defendants would be able to exploit
 7   and overwhelm the limited resources of each member of the Class with Defendants’ vastly superior
 8   financial legal resources.
 9         89.     Requiring each individual Class member to pursue an individual remedy would also
10   discourage the assertion of lawful claims by the Class members who would be disinclined to pursue
11   these claims against Defendants because of an appreciable and justifiable fear of retaliation and
12   permanent damage to their lives, careers and well-being
13                                       FIRST CAUSE OF ACTION
                                          Violation of 29 U.S.C. § 207
14                                Failure to Pay Overtime Compensation for
                                        Improper Unpaid Meal Breaks
15                                         (FLSA Collective Action)
16         90.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
17   herein.
18         91.     Plaintiff and Collective members are similarly situated individuals within the meaning
19   of the FLSA, 29 U.S.C. § 216(b).
20         92.     The FLSA requires each covered employer to compensate all non-exempt employees
21   at a rate of not less than one and one-half times their regular hourly rate for all hours worked in
22   excess of forty hours per week.
23         93.     Throughout the relevant time period, Defendants instituted a timekeeping practice of
24   requiring Plaintiff and Collective members to manually clock out for a period of 30 minutes for
25   each shift worked. However, Defendants expected and required Plaintiff and Collective members
26   to be available to work and/or to be on duty during their unpaid meal breaks.
27         94.     Plaintiff and Collective members have been harmed as a direct and proximate result

28 _________________________________________________________________________________
                                           17
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 20 of 37 Page ID #:20




 1   of Defendants’ unlawful conduct because they have been deprived of wages owed for work they
 2   performed and from which Defendants derived a direct and substantial benefit.
 3         95.     Defendants cannot satisfy their burden of proof to demonstrate that Plaintiff and
 4   Collective members received bona fide uninterrupted meal periods of 30 minutes.
 5         96.     Defendants violated and continue to violate the FLSA by failing to pay Plaintiff and
 6   Collective members for work performed during unpaid meal breaks under 29 U.S.C. § 207 as non-
 7   exempt employees. Because of these violations, Plaintiff and Collective members have suffered a
 8   loss of wages, including overtime wages.
 9         97.     Defendants’ failure to pay overtime to Plaintiff and Collective members, in violation
10   of the FLSA, was willful and not based on a good-faith belief that their conduct did not violate the
11   FLSA. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the
12   meaning of 29 U.S.C. § 255(a). Accordingly, a three-year limitations period should apply to Plaintiff
13   and Collective members’ claims.
14         98.     Because of Defendants’ willful violation, Plaintiff and Collective members are also
15   due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).
16         99.     Plaintiff and Collective members are further entitled to reasonable attorneys’ fees and
17   costs of the action in addition to any judgment awarded.
18         100.    Wherefore, Plaintiff and the putative Collective request relief as hereinafter provided.
19                                  SECOND CAUSE OF ACTION
                                      Violations of 29 U.S.C. § 207
20                  Failure to Pay Overtime Compensation for “Off-the-Clock” Work
                                        (FLSA Collective Action)
21
           101.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
22
     herein.
23
           102.    Throughout the relevant time period, Defendants suffered and/or permitted Plaintiff
24
     and Collective members to work additional time outside of their shifts for work-related tasks. These
25
     tasks included, but were not limited to, cleaning, stocking supplies, securing the building, and
26
     various other services for the benefit of Defendants.
27

28 _________________________________________________________________________________
                                           18
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 21 of 37 Page ID #:21




 1         103.     Defendants actively discourage Plaintiff and Collective members from logging time
 2   outside the parameters set by Defendants. However, due to the demands of the job, Plaintiff
 3   routinely performed work-related tasks outside of his scheduled shift, after he clocked out. Upon
 4   information and belief, Defendants treated Collective members similarly with respect to “off-the-
 5   clock” work.
 6         104.     Accordingly, consistent with the policies and procedures set up by Defendants,
 7   Plaintiff performed work in excess of forty hours per workweek for which he was not compensated
 8   at an overtime rate of pay. Defendants’ policies and practices favored Defendants at the expense of
 9   Plaintiff and Collective members.
10         105.     Defendants violated and continue to violate the FLSA when they failed to pay Plaintiff
11   and Collective members for “off-the-clock” work under 29 U.S.C. § 207 as a non-exempt employee.
12   Because of these violations, Plaintiff and Collective members suffered wage losses during weeks
13   where the total time worked (logged and unlogged) exceeded forty hours.
14         106.     Defendants’ failure to pay overtime to Plaintiff and Collective members, was willful
15   and not based on a good-faith belief that their conduct did not violate the FLSA. The foregoing
16   conduct, as alleged, constitutes a willful violation of the FLSA within the meaning of 29 U.S.C. §
17   255(a). Accordingly, a three-year limitations period should apply to Plaintiff and Collective
18   members’ claims.
19         107.     Because of Defendants’ willful violation, Plaintiff and Collective members are also
20   due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).
21         108.     Plaintiff and Collective members are further entitled to reasonable attorneys’ fees and
22   costs of the action in addition to any judgment awarded.
23         109.     Wherefore, Plaintiff and the putative Collective request relief as hereinafter provided.
24                                  THIRD CAUSE OF ACTION
          Failure to Pay for All Hours Worked Pursuant to the California Labor Code § 204
25                      (On Behalf of the Meal Break and Off-the-Clock Class)
26         110.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
27   herein.

28 _________________________________________________________________________________
                                           19
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 22 of 37 Page ID #:22




 1         111.   Defendants willfully engaged in and continue to engage in a policy and practice of not
 2   compensating Plaintiff and putative Class members for all hours worked or spent in its control.
 3         112.   Defendants regularly schedule Plaintiff and the putative Class members to work shifts
 4   of eight-and-one-half hours. However, Defendants intentionally and willfully require Plaintiff and
 5   the Class members to complete additional work off-the-clock, in excess of their scheduled shifts and
 6   often as high as 9 hours per day. For example, service employees routinely perform work functions
 7   after clocking out such as cleaning, stocking supplies, and securing the building. Moreover, service
 8   employees are required to clock out for meal periods. However, Plaintiff and Class members
 9   routinely work through or are otherwise subject to interruption during their meal period. They are
10   not compensated for that work. As a result, Defendants fail to pay Plaintiff and the Class members
11   for all hours worked and fail to track their actual hours worked.
12         113.   Labor Code § 1194(a) provides as follows:
13
                  Notwithstanding any agreement to work for a lesser wage, any
14                employee receiving less than the legal minimum wage or the legal
                  overtime compensation applicable to the employee is entitled to
15                recover in a civil action the unpaid balance of the full amount of this
                  minimum wage or overtime compensation, including interest
16                thereon, reasonable attorneys’ fees, and costs of suit.
17         114.   Labor Code § 200(a) defines wages as “all amounts for labor performed by employees
18   of every description, whether the amount is fixed or ascertained by the standard of time, task, piece,
19   commission basis, or other method of calculation.”
20         115.   Labor Code § 1198 makes it unlawful for employers to employ employees under
21   conditions that violate the Wage Orders.
22         116.   IWC Wage Order 4-2001(2)(K) defines hours worked as “the time during which an
23   employee is subject to the control of an employer, and includes all the time the employee is suffered
24   or permitted to work, whether or not required to do so.”
25         117.   Defendants require Plaintiff and the Class to work off-the-clock without compensation.
26   In other words, Plaintiff and the Class are forced to perform work for the benefit of Defendants
27   without compensation.

28 _________________________________________________________________________________
                                           20
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 23 of 37 Page ID #:23




 1         118.    In violation of California law, Defendants knowingly and willfully refuse to perform
 2   their obligations to provide Plaintiff and the Class with compensation for all time worked.
 3   Defendants regularly fail to track the time Plaintiff and the Class actually work or to compensate
 4   them for hours worked. Therefore, Defendants committed, and continue to commit, the acts alleged
 5   herein knowingly and willfully, and in conscious disregard of the Plaintiff and the Class members’
 6   rights. Plaintiff and the Class are thus entitled to recover nominal, actual, and compensatory damages,
 7   plus interest, attorneys’ fees, expenses, and costs of suit.
 8         119.    As a proximate result of the aforementioned violations, Plaintiff and the Class have
 9   been damaged in an amount according to proof at time of trial.
10         120.    Wherefore, Plaintiff and the putative Class request relief as hereinafter provided.
11                                   FOURTH CAUSE OF ACTION
                      Failure to Pay Overtime Wages Pursuant to Labor Code § 510
12                       (On Behalf of the Meal Break and Off-the-Clock Class)
13         121.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
14   herein.
15         122.    Defendants do not compensate Plaintiff and Class members with appropriate overtime,
16   including time and a half and double time, as required by California law.
17         123.    Labor Code § 510 provides as follows:
18                 Eight hours of labor constitutes a day’s work. Any work in excess
                   of eight hours in one workday and any work in excess of 40 hours
19                 in any one workweek and the first eight hours worked on the seventh
                   day of work in any one workweek shall be compensated at the rate
20                 of no less than one and one-half times the regular rate of pay for an
                   employee. Any work in excess of 12 hours in one day shall be
21                 compensated at the rate of no less than twice the regular rate of pay
                   for an employee. In addition, any work in excess of eight hours on
22                 any seventh day of a workweek shall be compensated at the rate of
                   no less than twice the regular rate of pay of an employee.
23
           124.    The IWC Wage Order 4-2001(3)(A)(1) states:
24
                   The following overtime provisions are applicable to employees 18
25                 years of age or over and to employees 16 or 17 years of age who are
                   not required by law to attend school and are not otherwise prohibited
26                 by law from engaging in the subject work. Such employees shall not
                   be employed more than eight (8) hours in any workday or more than
27                 40 hours in any workweek unless the employee receives one and
28 _________________________________________________________________________________
                                           21
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 24 of 37 Page ID #:24



                  one-half (1 ½) times such employee’s regular rate of pay for all
 1                hours worked over 40 hours in the workweek. Eight (8) hours of
                  labor constitutes a day’s work. Employment beyond eight (8) hours
 2                in any workday or more than six (6) days in any workweek is
                  permissible provided the employee is compensated for such
 3                overtime at not less than: . . . One and one-half (1 ½) times the
                  employee’s regular rate of pay for all hours worked in excess of
 4                eight (8) hours up to and including 12 hours in any workday, and for
                  the first eight (8) hours worked on the seventh (7th) consecutive day
 5                of work in a workweek; and … [d]ouble the employee’s regular rate
                  of pay for all hours worked in excess of 12 hours in any workday
 6                and for all hours worked in excess of eight (8) hours on the seventh
                  (7th) consecutive day of work in a workweek.
 7
          125.    Labor Code § 1194(a) provides as follows:
 8
                  Notwithstanding any agreement to work for a lesser wage, any
 9                employee receiving less than the legal minimum wage or the legal
                  overtime compensation applicable to the employee is entitled to
10                recover in a civil action the unpaid balance of the full amount of this
                  minimum wage or overtime compensation, including interest
11                thereon, reasonable attorneys’ fees, and costs of suit.
12        126.    Labor Code § 200 defines wages as “all amounts for labor performed by employees of
13   every description, whether the amount is fixed or ascertained by the standard of time, task, piece,
14   commission basis or other method of calculation.” All such wages are subject to California’s
15   overtime requirements, including those set forth above.
16        127.    Defendants regularly require Plaintiff and Class members to work in excess of eight
17   hours per day and forty hours per week, but do not compensate them at an overtime rate for all of
18   this work. Furthermore, Defendants regularly do not compensate Plaintiff and the Class members at
19   a double time rate for hours worked in excess of twelve hours each day or after eight hours on the
20   seventh consecutive day of work.
21        128.    Plaintiff and Class members have worked overtime hours for Defendants without being
22   paid overtime premiums in violation of the Labor Code, applicable IWC Wage Orders, and other
23   applicable law.
24        129.    Defendants have knowingly and willfully refused to perform their obligations to
25   compensate Plaintiff and the Class members for all premium wages for overtime work. As a
26   proximate result of the aforementioned violations, Defendants have damaged Plaintiff and the Class
27   members in amounts to be determined according to proof at time of trial,

28 _________________________________________________________________________________
                                           22
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 25 of 37 Page ID #:25




 1         130.    Defendants are liable to Plaintiff and the Class alleged herein for the unpaid overtime
 2   and civil penalties, with interest thereon. Furthermore, Plaintiff is entitled to an award of attorneys’
 3   fees and costs as set forth below.
 4         131.    Wherefore, Plaintiff and the Class request relief as hereinafter provided.
 5                                    FIFTH CAUSE OF ACTION
                  Violation of California Business and Professions Code §§ 17200 et seq.
 6                          Gratuity Violation Pursuant to Labor Code § 351
                                   (On Behalf of the Service Fee Class)
 7
           132.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
 8
     herein.
 9
           133.    Defendants’ conduct, as set forth above, in failing to remit to non-managerial service
10
     employees the total proceeds of gratuities added to customers’ bills constitutes a violation of
11
     California Labor Code § 351.
12
           134.    This violation is enforceable pursuant to the California Unfair Competition Law, Cal.
13
     Bus. & Prof. Code § 17200 et seq.
14
           135.    Defendants’ conduct constitutes unlawful, unfair, or fraudulent business acts or
15
     practices, in that Defendants have violated California Labor Code § 351 in not remitting to the non-
16
     managerial service employees the total gratuities that are charged to customers.
17
           136.    As a result of Defendants’ conduct, Plaintiff and Class members suffered injury in fact
18
     and lost money and property, including the loss of gratuities to which they are entitles.
19
           137.    Pursuant to California Business & Professions Code § 17203, Plaintiff and Class
20
     members seek declaratory and injunctive relief for Defendants’ unlawful, unfair, and fraudulent
21
     conduct and to recover restitution.
22
           138.    Pursuant to California Code of Civil Procedure § 1021.5, Plaintiff and Class members
23
     are also entitled to recover reasonable attorneys’ fees, costs, and expenses incurred in bringing this
24
     action.
25
           139.    Wherefore, Plaintiff and the Class request relief as hereinafter provided.
26
27

28 _________________________________________________________________________________
                                           23
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 26 of 37 Page ID #:26




 1                                     SIXTH CAUSE OF ACTION
                           Intentional Interference with Advantageous Relations
 2                                  (On Behalf of the Service Fee Class)
 3         140.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
 4   herein.
 5         141.    An economic relationship was created between Defendants’ customers and Plaintiff
 6   and Class members at the time the customers were seated at a table that Plaintiff or Class members
 7   serviced. At that time, Plaintiff and Class Members served Defendants’ customers under the
 8   established custom and practice in the hospitality industry that they would receive a gratuity at the
 9   end of the relationship that correlated to the level of service provided.
10         142.    Defendants were aware of the relationship between its customers and Plaintiff and the
11   Class Members.
12         143.    Pursuant to the established custom and practice, Defendants’ customers left gratuities
13   for Plaintiff and the Class Members, including the mandatory service fee imposed by Defendants’.
14   Defendants’ wrongfully and in violation of California Labor Code § 351 failed to remit the total
15   proceeds of gratuities added to customers’ food and beverage bills to non-managerial service
16   employees.
17         144.    Defendants’ intended to, and/or knew that, by doing so they would disrupt the
18   economic relationship between Defendants’ customers and Plaintiff and the Class Members in that
19   their conduct would reduce the gratuities received by Plaintiff and the Class Members for their work.
20         145.    Defendants’ violation of Labor Code §351 did disrupt the economic relationship
21   between Defendants’ customers and Plaintiff and the Class Members.
22         146.    As a direct and proximate result of Defendants’ interference, Plaintiff and Class
23   Members suffered harm in that they did not receive the full value of the gratuities left to them by
24   Defendants’ customers.
25         147.    Plaintiff and Class members seek restitution, compensatory relief, and equitable relief.
26
27

28 _________________________________________________________________________________
                                           24
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 27 of 37 Page ID #:27




 1         148.   Pursuant to California Code of Civil Procedure § 1021.5, Plaintiff and Class members
 2   are also entitled to recover reasonable attorneys’ fees, costs, and expenses incurred in bringing this
 3   action.
 4         149.   Wherefore, Plaintiff and the Class request relief as hereinafter provided.
 5                                   SEVENTH CAUSE OF ACTION
                                                Conversion
 6                                  (On Behalf of the Service Fee Class)
 7         150.   Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
 8   herein.
 9         151.   Defendants’ conduct in failing to remit the total proceeds of gratuities added to
10   customers’ food and beverage bills to non-managerial service employees constitutes conversion
11   under California law.
12         152.   Plaintiff and Class members had a right of possession to the service fees paid by
13   customers, who intended upon reasonable belief that the service fees would be remitted in total to
14   Plaintiff and Class members as gratuity payments pursuant to the known custom in the hospitality
15   industry that “service fees” are meant as gratuity payments to the service workers.
16         153.   Defendants intentionally and substantially interfered with Plaintiff and Class members’
17   right of possession to the service fees paid by customers as gratuity payments, by taking possession
18   of a portion of the service fees that were meant to be remitted to Plaintiff and Class members.
19         154.   Plaintiff and Class members did not consent to such an interference, and are directly
20   and proximately harmed as a result of Defendant’s conduct in taking a portion of the service fees.
21         155.   Plaintiff and Class members seek equitable relief pursuant to that implied contract.
22         156.   Wherefore, Plaintiff and the Class request relief as hereinafter provided.
23                                    EIGHTH CAUSE OF ACTION
                                           Unjust Enrichment
24                                  (On Behalf of the Service Fee Class)
25         157.   Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
26   herein.
27

28 _________________________________________________________________________________
                                           25
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 28 of 37 Page ID #:28




 1         158.     Defendants’ conduct as set forth above constitutes unjust enrichment under California
 2   state common law. Specifically, Defendants misappropriated funds that Defendants’ customers
 3   reasonably believed and intended to be gratuity payments to Plaintiff and Class members.
 4   Defendants’ misappropriated these funds by deceitfully labelling a mandatory surcharge as a “service
 5   fee,” which reasonably leads customers to believe such a “service fee” would be remitted in total to
 6   the service workers as a gratuity, i.e., the gratuity fee for the service rendered.
 7         159.     Defendants were unjustly enriched by receipt of the monetary benefit from the “service
 8   fees” charged to customers at the expense of Plaintiff and Class members, who were the original
 9   intended recipients of those “service fees” according to the known custom in the hospitality industry.
10         160.     Defendants should therefore be required to disgorge all ill-gotten gains as a result of
11   failing to remit the entirety of gratuity proceeds charged to Defendants’ customers to service
12   employees.
13         161.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.
14                                     NINTH CAUSE OF ACTION
               Failure to Authorize and Permit and/or Make Available Meal and Rest Periods
15                               Pursuant to Labor Code §§ 226.7 and 512
                           (On Behalf of the Meal Break and Off-the-Clock Class)
16
           162.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
17
     herein.
18
           163.     Defendants routinely do not make meal periods available to Plaintiff and Class
19
     members. Despite long days regularly lasting in excess of eight hours, Plaintiff and putative Class
20
     members are often unable to take a meal break, are often prevented from timely taking a meal break,
21
     are subject to interruption during their meal breaks, and are frequently interrupted during their meal
22
     breaks.
23
           164.     Plaintiff and Class members are not paid one hour of premium pay for the missed
24
     breaks. Rather, Defendants require Plaintiff and Class members to clock out for their meal breaks
25
     while still requiring them to remain on duty and as a result Plaintiff and Class members are routinely
26
     denied compliant meal periods.
27

28 _________________________________________________________________________________
                                           26
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 29 of 37 Page ID #:29




 1         165.   Similar to meal periods, Defendants regularly fail to make rest periods available to
 2   Plaintiff and Class members. Plaintiff’s and Class members’ schedules regularly prevent them from
 3   taking rest periods throughout the day. When available, if ever, they are often not compliant. Instead,
 4   they are generally untimely or short. Plaintiff and Class members do not receive premium pay for
 5   their missed breaks as required by California law.
 6         166.   Labor Code §§ 226.7 and 512 and the applicable Wage Orders requires Defendants to
 7   authorize and permit meal and rest periods to their employees. Labor Code §§ 226.7 and 512 and the
 8   Wage Orders prohibit employers from employing an employee for more than five hours without a
 9   meal period of not less than thirty minutes, and from employing an employee more than ten hours
10   per day without providing the employee with a second meal period of not less than thirty minutes.
11   Labor Code § 226.7 and the applicable Wage Orders also require employers to authorize and permit
12   employees to take ten minutes of net rest time per four hours or major fraction thereof of work, and
13   to pay employees their full wages during those rest periods. Unless the employee is relieved of all
14   duty during the thirty-minute meal period and ten-minute rest period, the employee is considered “on
15   duty” and the meal or rest period is counted as time worked under the applicable Wage Orders.
16         167.   Under Labor Code § 226.7(b) and the applicable Wage Orders, an employer who fails
17   to authorize, permit, and/or make available a required meal period must, as compensation, pay the
18   employee one hour of pay at the employee’s regular rate of compensation for each workday that the
19   meal period was not authorized and permitted. Similarly, an employer must pay an employee denied
20   a required rest period one hour of pay at the employee’s regular rate of compensation for each
21   workday that the rest period was not authorized and permitted and/or not made available.
22         168.   Despite these requirements, Defendants have knowingly and willfully refused to
23   perform their obligations to authorize and permit and/or make available to Plaintiff and the Class the
24   ability to take the off-duty meal and rest periods to which they are entitled. Defendants have also
25   failed to pay Plaintiff and the Class one hour of pay for each off-duty meal and/or rest periods that
26   they are denied. Defendants’ conduct described herein violates Labor Code §§ 226.7 and 512.
27   Therefore, pursuant to Labor Code § 226.7(b), Plaintiff and the Class are entitled to compensation

28 _________________________________________________________________________________
                                           27
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 30 of 37 Page ID #:30




 1   for the failure to authorize and permit and/or make available meal and rest periods, plus interest,
 2   attorneys’ fees, expenses and costs of suit.
 3         169.    As a proximate result of the aforementioned violations, Plaintiff and the Class have
 4   been damaged in an amount according to proof at time of trial.
 5         170.    Wherefore, Plaintiff and the putative Class request relief as hereinafter provided.
 6                                  TENTH CAUSE OF ACTION
         Failure to Provide Accurate Itemized Wage Statements Pursuant to Labor Code § 226
 7                                (On Behalf of All Rule 23 Classes)
 8         171.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
 9   herein.
10         172.    Defendants do not provide Plaintiff and Class members with accurate itemized wage
11   statements as required by California law.
12         173.    Labor Code § 226(a) provides:
13                 An employer, semimonthly or at the time of each payment of wages,
                   shall furnish to his or her employees, either as a detachable part of
14                 the check, draft, or voucher paying the employee's wages, or
                   separately if wages are paid by personal check or cash, an accurate
15                 itemized statement in writing showing: (1) gross wages earned, (2)
                   total hours worked by the employee, except as provided in
16                 subdivision (j), (3) the number of piece-rate units earned and any
                   applicable piece rate if the employee is paid on a piece-rate basis,
17                 (4) all deductions, provided that all deductions made on written
                   orders of the employee may be aggregated and shown as one item,
18                 (5) net wages earned, (6) the inclusive dates of the period for which
                   the employee is paid, (7) the name of the employee and only the last
19                 four digits of his or her social security number, (8) the name and
                   address of the legal entity that is the employer and, if the employer
20                 is a farm labor contractor, as defined in subdivision (b) of Section
                   1682, the name and address of the legal entity that secured the
21                 services of the employer, and (9) all applicable hourly rates in effect
                   during the pay period and the corresponding number of hours
22                 worked at each hourly rate by the employee …. The deductions
                   made from payments of wages shall be recorded in ink or other
23                 indelible form, properly dated, showing the month, day, and year,
                   and a copy of the statement or a record of the deductions shall be
24                 kept on file by the employer for at least three years at the place of
                   employment or at a central location within the State of California.
25
           174.    IWC Wage Order 4-2001(7) establishes similar wage statement requirements.
26
           175.    Labor Code § 226(e) provides:
27

28 _________________________________________________________________________________
                                           28
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 31 of 37 Page ID #:31



                  An employee suffering injury as a result of a knowing and
 1                intentional failure by an employer to comply with subdivision (a) is
                  entitled to recover the greater of all actual damages or fifty dollars
 2                ($50) for the initial pay period in which a violation occurs and one
                  hundred dollars ($100) per employee for each violation in a
 3                subsequent pay period, not exceeding an aggregate penalty of four
                  thousand dollars ($4,000), and is entitled to an award of costs and
 4                reasonable attorney’s fees.
 5         176.   Plaintiff seeks to recover actual damages, costs and attorneys’ fees under this section.
 6         177.   Defendants do not provide timely, accurate itemized wage statements to Plaintiff and
 7   putative Class members in accordance with Labor Code § 226(a) and the IWC Wage Orders. The
 8   wage statements Defendants provide their employees, including Plaintiff and putative Class
 9   members, do not accurately reflect the actual hours worked, tip wages earned, actual gross wages
10   earned, or actual net wages earned.
11         178.   Defendants are liable to Plaintiff and the putative Class alleged herein for the amounts
12   described above in addition to the civil penalties set forth below, with interest thereon. Furthermore,
13   Plaintiff is entitled to an award of attorneys’ fees and costs as set forth below, pursuant to Labor
14   Code § 226(e).
15         179.   Wherefore, Plaintiff and the putative Class request relief as hereinafter provided.
16                                ELEVENTH CAUSE OF ACTION
                       Waiting Time Penalties Pursuant to Labor Code §§ 201-203
17                                (On Behalf of All Rule 23 Classes)
18         180.   Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
19   herein.
20         181.   Defendants do not provide Class members with their wages when due under California
21   law after their employment with Defendants ends.
22         182.   Labor Code § 201 provides:
23                If an employer discharges an employee, the wages earned and
                  unpaid at the time of discharge are due and payable immediately.
24
           183.   Labor Code § 202 provides:
25
                  If an employee not having a written contract for a definite period
26                quits his or her employment, his or her wages shall become due and
                  payable not later than 72 hours thereafter, unless the employee has
27                given 72 hours previous notice of his or her intention to quit, in
28 _________________________________________________________________________________
                                           29
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 32 of 37 Page ID #:32



                   which case the employee is entitled to his or her wages at the time
 1                 of quitting.
 2         184.    Labor Code § 203 provides, in relevant part:
 3                 If an employer willfully fails to pay, without abatement or reduction,
                   in accordance with Sections 201, 201.5, 202, and 205.5, any wages
 4                 of an employee who is discharged or who quits, the wages of the
                   employee shall continue as a penalty from the due date thereof at the
 5                 same rate until paid or until an action therefor is commenced; but
                   the wages shall not continue for more than 30 days.
 6
           185.    Plaintiff and some of the putative Class members left their employment with
 7
     Defendants during the statutory period, at which time Defendants owed them unpaid wages. These
 8
     earned, but unpaid, wages derive from both the tip wages retained by Defendants as well as the time
 9
     spent working for the benefit of Defendants, which went unrecorded and/or uncompensated.
10
           186.    Defendants willfully refused and continue to refuse to pay Plaintiff and Class members
11
     all the wages that were due and owing to them, in the form of uncompensated tip wages, off-the-
12
     clock time, overtime, and meal and rest period premium pay, upon the end of their employment as a
13
     result of Defendants’ willful failure to provide Class members with payment for all hours worked,
14
     overtime, and meal and rest breaks. As a result of Defendants’ actions, Plaintiff and Class members
15
     have suffered and continue to suffer substantial losses, including lost earnings, and interest.
16
           187.    Defendants’ willful failure to pay Plaintiff and Class members the wages due and owing
17
     them constitutes a violation of Labor Code §§ 201-202. As a result, Defendants are liable to Plaintiff
18
     and Class members for all penalties owing pursuant to Labor Code §§ 201-203.
19
           188.    In addition, Labor Code § 203 provides that an employee’s wages will continue as a
20
     penalty up to thirty days from the time the wages were due. Therefore, the Class members are entitled
21
     to penalties pursuant to Labor Code § 203, plus interest.
22
           189.    Wherefore, Plaintiff and the Class request relief as hereinafter provided.
23
                                    TWELVFTH CAUSE OF ACTION
24                Violation of California Business and Professions Code §§ 17200 et seq.
                                     (On Behalf of All Rule 23 Classes)
25
           190.    Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set forth
26
     herein.
27

28 _________________________________________________________________________________
                                           30
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 33 of 37 Page ID #:33




 1         191.    California Business and Professions Code § 17200, et seq., prohibits unfair competition
 2   in the form of any unlawful, unfair, or fraudulent business acts or practices.
 3         192.    Business and Professions Code § 17204 allows a person injured by the unfair business
 4   acts or practices to prosecute a civil action for violation of the UCL.
 5         193.    Labor Code § 90.5(a) states it is the public policy of California to vigorously enforce
 6   minimum labor standards in order to ensure employees are not required to work under substandard
 7   and unlawful conditions, and to protect employers who comply with the law from those who attempt
 8   to gain competitive advantage at the expense of their workers by failing to comply with minimum
 9   labor standards.
10         194.    Beginning at an exact date unknown to Plaintiff, but at least since the date four years
11   prior to the filing of this suit, Defendants have committed acts of unfair competition as defined by
12   the UCL, by engaging in the unlawful, unfair, and fraudulent business acts and practices described
13   in this Complaint, including, but not limited to:
14                 a. violations of Labor Code § 1194 and IWC Wage Order 4-2001 pertaining to
15                      payment of wages;
16                 b. violations of Labor Code § 510 and Wage Order 4-2001 pertaining to overtime;
17                 c. violations of Labor Code §§ 226.7 and 512 and Wage Order 4-2001 pertaining to
18                      meal and rest breaks;
19                 d. violations of Labor Code § 226 regarding accurate, timely itemized wage
20                      statements;
21                 e. violations of Labor Code § 351 for failure to remit to non-managerial service
22                      employees the total proceeds of gratuities added to Defendants’ customers bills;
23                      and
24                 f. violations of Labor Code §§ 201-203 pertaining to waiting time penalties.
25         195.    The violations of these laws and regulations, as well as of the fundamental California
26   public policies protecting wages, serve as unlawful predicate acts and practices for purposes of
27   Business and Professions Code §§ 17200 et seq.

28 _________________________________________________________________________________
                                           31
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 34 of 37 Page ID #:34




 1         196.    The acts and practices described above constitute unfair, unlawful and fraudulent
 2   business practices, and unfair competition, within the meaning of Business and Professions Code §§
 3   17200 et seq. Among other things, the acts and practices have taken from Plaintiff and the Class
 4   wages rightfully earned by them, while enabling Defendants to gain an unfair competitive advantage
 5   over law-abiding employers and competitors.
 6         197.    Business and Professions Code § 17203 provides that a court may make such orders or
 7   judgments as may be necessary to prevent the use or employment by any person of any practice
 8   which constitutes unfair competition. Injunctive relief is necessary and appropriate to prevent
 9   Defendants from repeating the unlawful, unfair, and fraudulent business acts and practices alleged
10   above.
11         198.    As a direct and proximate result of the aforementioned acts and practices, Plaintiff and
12   the Class members have suffered a loss of money and property, in the form of unpaid wages which
13   are due and payable to them.
14         199.    Business and Professions Code § 17203 provides that the Court may restore to any
15   person in interest any money or property which may have been acquired by means of such unfair
16   competition. Plaintiff and the Class are entitled to restitution pursuant to Business and Professions
17   Code § 17203 for all wages and payments unlawfully withheld from employees during the four-year
18   period prior to the filing of this Complaint. Plaintiff’s success in this action will enforce important
19   rights affecting the public interest and in that regard Plaintiff sues on behalf of himself as well as
20   others similarly situated. Plaintiff and putative Class members seek and are entitled to gratuity
21   payments retained by Defendants, unpaid wages, declaratory and injunctive relief, and all other
22   equitable remedies owing to them.
23         200.    Plaintiff herein takes upon himself enforcement of these laws and lawful claims. There
24   is a financial burden involved in pursuing this action, the action is seeking to vindicate a public right,
25   and it would be against the interests of justice to penalize Plaintiff by forcing him to pay attorneys’
26   fees from the recovery in this action. Attorneys’ fees are appropriate pursuant to Code of Civil
27   Procedure §1021.5 and otherwise.

28 _________________________________________________________________________________
                                           32
               COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 35 of 37 Page ID #:35




 1         201.    Wherefore, Plaintiff and the Class request relief as hereinafter provided.
 2                                        PRAYER FOR RELIEF
 3         WHEREFORE, Plaintiff, Individually and on behalf of the Class and Collective members,
 4 requests the following relief:

 5         1.      For an order certifying that the First and Second Causes of Action in this Complaint
 6                 may be maintained as a collective action pursuant to 29 U.S.C. § 216(b) and that prompt
 7                 notice of this action be issued to potential members of the Collective, apprising them
 8                 of the pendency of this action, and permitting them to assert their FLSA claims;
 9         2.      For an order equitably tolling the statute of limitations for the potential members of the
10                 Collective;
11         3.      Damages and restitution according to proof at trial for all unpaid gratuities, wages and
12                 other injuries, as provided by the FLSA, California Labor Code, and California
13                 Business and Professions Code;
14         4.      For a declaratory judgment that Defendants violated the FLSA, California Labor Code,
15                 California law, and public policy as alleged herein;
16         5.      For a declaratory judgment that Defendants violated California Business and
17                 Professions Code §§ 17200 et seq. as a result of the aforementioned violations of the
18                 California Labor Code;
19         6.      For preliminary, permanent, and mandatory injunctive relief prohibiting Defendants,
20                 their officers, agents, and all those acting in concert with them from committing in the
21                 future those violations of law herein alleged;
22         7.      For an order requiring Defendants to disgorge all profits and other ill-gotten gains
23                 resulting from their failure to remit the entirety of gratuities to non-managerial service
24                 employees;
25         8.      For an equitable accounting to identify, locate, and restore to all current and former
26                 employees the gratuities and wages they are due, with interest thereon;
27         9.      For an order awarding Plaintiff and the Class members compensatory damages,

28 _________________________________________________________________________________
                                           33
                COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                             Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 36 of 37 Page ID #:36




 1                 including gratuities owed, lost wages, earnings, liquidated damages, and other
 2                 employee benefits, restitution, recovery of all money/property, actual damages, and all
 3                 other sums of money owed to Plaintiff and Class members, together with interest on
 4                 these amounts according to proof;
 5         10.     For an order awarding Plaintiff and Class members civil penalties pursuant to the
 6                 California Labor Code, and the laws of the State of California, with interest thereon;
 7         11.     For an order awarding reasonable attorneys’ fees as provided by the California Labor
 8                 Code, California Code of Civil Procedure § 1021.5, the laws of the State of California,
 9                 the FLSA, and/or other applicable law;
10         12.     For all costs of suit;
11         13.     For interest on any penalties awarded, as provided by applicable law; and
12         14.     For such other and further relief as this Court deems just and proper.
13

14                                               Respectfully submitted,
15   Date: April 9, 2020                         /s/ Carolyn H. Cottrell
16                                               Carolyn H. Cottrell
                                                 David C. Leimbach
17                                               William M. Hogg
                                                 SCHNEIDER WALLACE
18                                               COTTRELL KONECKY LLP
19
                                                 Attorneys for Plaintiff, Class, and Collective Members
20

21

22

23

24

25

26
27

28 _________________________________________________________________________________
                                           34
                 COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
Case 8:20-cv-00695-JLS-KES Document 1 Filed 04/09/20 Page 37 of 37 Page ID #:37




 1                                         DEMAND FOR JURY TRIAL
 2             Plaintiff hereby demands a jury trial on all claims and issues for which Plaintiff is entitled to
 3   a jury.
 4                                                    Respectfully submitted,
 5   Date: April 9, 2020
 6                                                    /s/ Carolyn H. Cottrell
                                                      Carolyn H. Cottrell
 7                                                    David C. Leimbach
                                                      William M. Hogg
 8                                                    SCHNEIDER WALLACE
 9                                                    COTTRELL KONECKY LLP

10                                                    Attorneys for Plaintiff, Class, and Collective members

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28 _________________________________________________________________________________
                                           35
                   COLLECTIVE AND CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                Garcia, et al. v. Great Wolf Resorts Holdings Inc., et al.
